DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 02/25/2019; claim(s) 1- 20 is/are pending herein; claim(s) 1, 12, & 17 is/are independent claim(s).
This application claims the benefit of priority under 35 U.S.C. §119 of U.S. Provisional Application No. 62/636,103, filed February 27, 2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1 & 3- 14, 16, “drive mechanism”: Here, the phrase “drive mechanism” is interpreted as a nonce term and this phrase meets the reduction in motor speed of the drive mechanism 12”) and a “drive cable” in ¶¶ 0048-0049.
In claims 6 -12, 16, 18-20 “reference block”: This element is shown with item 32 as part of the feedback loop 54 in figs. 3-5 & associated texts (¶¶0046, 0054). PHOSITA knows that the PID control schemes (like block 414) are well-known to utilize at least an input port to provide setpoint and at least a sensor to measure output and to compare against the setpoint.
In claims 6, 9-11, “control block”: This element is shown with item 34 in fig. 3 which can include P block, D block or I block (of the PID controller 316) or combination thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


A) Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of co-pending Application No. 16/842,356 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar patentable subject matter while different in wording as shown below.
Instant Application 16/284,708
Co-pending Application No. 16/842,356
Remarks
1. An atherectomy system, comprising
Claim 1. An atherectomy system, comprising:
Same preamble
a drive mechanism adapted to rotatably actuate an atherectomy burr; and
an atherectomy burr; 
a drive mechanism adapted to rotatably actuate the atherectomy burr;
Anticipated by the co-pending’s limitation
a controller adapted to regulate operation of the drive mechanism;
a controller adapted to regulate operation of the drive mechanism;
Anticipated by the co-pending’s limitation
the controller adapted to receive an indication of an increase in torque

one of an angular velocity of the atherectomy system and an angular acceleration of the atherectomy system

the controller further adapted to regulate operation of the drive mechanism such
that the increase in torque results in a noticeable reduction in speed of the drive mechanism such that a user of the atherectomy system notices the reduction in speed and
is alerted to the increase in torque.
the controller further adapted to stop or reverse the drive mechanism when the estimated load torque at the atherectomy burr exceeds a torque threshold
When the drive mechanism of the atherectomy system is stopped or reversed, the user can notice reduction in speed and can be alerted as can be clear to PHOISTA
2. The atherectomy system of claim 1, wherein the drive mechanism comprises: a drive cable coupled with the atherectomy burr; and a drive motor adapted to rotate the drive cable.
Claim 9, The atherectomy system of claim 1 16, wherein the drive mechanism comprises:
a drive cable coupled with the atherectomy burr; and
a drive motor adapted to rotate the drive cable
Anticipated by the claim 9 of the co-pending application
3. The atherectomy system of claim 1, wherein if the atherectomy burr becomes stuck, the controller is further adapted to: 

increase the torque provided by the drive mechanism until a torque threshold is reached; and direct the drive mechanism to reverse in order to unwind energy in the drive mechanism.
Claim 1, the controller further adapted to stop or reverse the drive mechanism when the
estimated load torque at the atherectomy burr exceeds a torque threshold
The limitation of the claim 1 of the co-pending application renders claim 3 of the instant application obvious. Reversing the drive mechanism can cause to unwind the energy as can be clear to PHOSITA





A) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 4 of co-pending Application No. 16444789 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar patentable subject matter while different in wording as shown below.
Instant Application 16/284,708
Co-pending Application No. 16444789
Remarks
1. An atherectomy system, comprising
Claim 1. An atherectomy system, comprising
Same preamble
a drive mechanism adapted to rotatably actuate an atherectomy burr; and
an atherectomy burr;
a drive mechanism adapted to rotatably actuate the atherectomy burr;
Anticipated by the limitation of the co-pending application.
a controller adapted to regulate operation of the drive mechanism;
a controller adapted to operate the drive mechanism
Anticipated by the limitation of the co-pending application.
the controller adapted to receive an indication of an increase in torque experienced at the atherectomy burr
the controller adapted to determine when the atherectomy burr becomes stuck while in the first operating mode
PHOISTA knows that during stuck condition, there will be increase in torque experienced by the atherectomy burr
the controller further adapted to regulate operation of the drive mechanism such
that the increase in torque results in a noticeable reduction in speed of the drive mechanism such that a user of the atherectomy system notices the reduction in speed and

operate the drive mechanism in a second operating mode that is different from the first
operating mode.
 Claim 4, The atherectomy system of claim 3, wherein when in the second drive the drive mechanism in the second rotational
direction for a second distance that is different from the first distance.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites claim elements (a) “noticeable reduction” and (b) “a user of the atherectomy system notices” having indefinite scope. Here, since these elements can have different interpretations in different situations that can vary results in a noticeable reduction in speed of the drive mechanism such that a user of the atherectomy system notices the reduction in speed and is alerted to the increase in torque” is unclear. A noticeable reduction may be identified by a first person but may not necessarily noticed by another person.
For the examining purpose, as long as “the increase in torque results” can cause any amount of “reduction in speed of the drive mechanism” is interpreted as noticeable reduction because physicians/user can use different sound/speed detecting instruments to notice even a minor reduction in speed.
Claims 2- 11 are also rejected because of their direct or indirect dependency with a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 5, 17, & 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Palermo1 (US 20100125276 A1). 

Regarding claim 1, Palermo teaches an atherectomy system [drilling system of Palermo, e.g., “an exemplary luminal drilling system 10”], comprising: ([0031])
a drive mechanism [motor housing 20 having a “drive motor 56”] adapted to rotatably actuate an atherectomy burr [a tip part of the catheter/drilling device that generates “the load” for the device 12/motor 56, e.g., flexible member 38 or the tip 48 of the flexible member. Please note the tip part of the drilling system 10 is/are analogous to applicant’s burr 14/load 306 shown in fig. 6 (“load 306 represents an atherectomy burr, for example”, in ¶0054]) (Figs.1, 3, [0040]); and
 a controller [“electronic circuitry in the control unit 14”, e.g., generator 68+ generator 72+ reversing drive 58+“generator 68” wherein the generator 68 may be a microprocessor, one or more discrete logic blocks or the like”] adapted to regulate operation of the drive mechanism ([0039-0040]); 
the controller adapted to receive [“rotational load may be measured in a variety of ways… increase in the drive current”, “signal received from motor 56” via low pass filter 300] an indication of an increase in torque experienced at the atherectomy burr ([20008, 0014, 0038-0041], fig. 3); 
the controller further adapted to regulate operation of the drive mechanism such that the increase [“monitoring the current load, an increase in the drive current indicates that the load on the drive shaft is increasing”] in torque results in a noticeable reduction in speed of the drive mechanism such that a user of the atherectomy system notices the reduction [while beginning to reversing the direction as part of “automatically reversed in response”, the reduction of the speed occurs] in speed and is alerted [displaying information on the display 36 or playing sound via the speakers 28] to the increase in torque ([0009, 0014, 0035, 0041]).

Regarding claim 2, Palermo teaches the atherectomy system of claim 1, wherein the drive mechanism comprises: 
a drive cable [an electrical/mechanical connection that connects the motor housing 20 with the flexible member 38 or the tip of the member 38] coupled with the atherectomy burr (Figs. 1-3, [0038]); and
 a drive motor [motor 56] adapted to rotate the drive cable (Figs. 1-3).

Regarding claim 3, Palermo teaches the atherectomy system of claim 1, wherein if the atherectomy burr becomes stuck, the controller is further adapted to: 	increase the torque provided by the drive mechanism until a torque threshold is reached and direct the drive mechanism to reverse [“the rotational direction of the drive shaft is reversed”] in order to unwind energy in the drive mechanism ([0014, 0041]).

Regarding claim 4, Palermo teaches the atherectomy system of claim 1, further comprising a user interface [e.g., LCD 36 of fig. 1] operably coupled to the controller so that the controller is able to display information regarding performance of the drive mechanism ([0031, 0039]).

Regarding claim 5, Palermo teaches the atherectomy system of claim 1, wherein the controller is further adapted [reversing the direction of the motor from forward direction which causes to lower the speed from the current forward direction speed to the zero and in further in opposite direction] to regulate operation of the drive mechanism such that the reduction in speed is greater than would otherwise result from the increase in torque in order to alert the user to the increase in torque ([0035,0041]).

Regarding claim 17, the rejection of claim 1 is incorporated. Therefore, only in summary, Palermo teaches an atherectomy system [system 10 of fig. 1], comprising ([0031]): 
a drive motor [motor 56 of the housing 20] operably coupled to a drive cable [any line that connects the flexible member or the tip of the member 38 with the motor 56] (figs. 3, 1); 
an atherectomy burr [flexible member 38 or the distal tip 48 of the member 38] operably coupled to the drive cable (figs. 1-2); 
a control system [“control unit 14”] operably coupled to the drive motor ([0039-0040), the control system including: 
a feedback loop [filter 300+ generator 72+ LEDs 35+ Amplifier 70+ speaker 28] adapted to monitor performance of the drive motor and output a control effort signal [signal (for forward/reverse direction) provided from the generator 68/processor 54 to the forward or reversing drive 58] (Figs. 1-3); and 
e.g., drive 58] adapted to receive the control effort signal and regulate operation of the drive motor in accordance with the control effort signal, wherein the control system is further adapted to provide [not continuing to rotate in forward direction and initiating to rotate in reverse direction] a reduction in motor speed of the drive motor that is greater than what would otherwise normally occur in response to an increasing torque [“load on the drive shaft is increasing”] experienced at the atherectomy burr ([0014, 0038- 0041]).

Regarding claim 20, Palermo teaches the atherectomy system of claim 17, wherein if the atherectomy burr becomes stuck, the control system is further adapted to: increase the torque provided by the drive motor until a torque threshold is reached; and direct the drive motor to reverse in order to unwind energy in the drive cable ([0014, 0039, 0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-16 & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo in view of Herscher et al. (US 20120095461 A1, hereinafter Herscher).

Regarding claim 6, Palermo further teaches the atherectomy system of claim 1, wherein the controller comprises: 


 a drive circuit [reversing drive 58] that is adapted to receive the control effort signal [output of the microprocessor 44/68 provided to control the motor 56] from the control block and regulate operation of the drive mechanism accordingly ([0039], fig.3).
Palermo is directed to provide an improved system and method for a medical device used for cutting guidewires and other similar catheter systems through a body lumen by automatically controlling the cutting tip as the catheter is advanced through occlusions in a body lumen ([0010, 0013]).

Herscher is directed to a control system [e.g., “control enclosure 101 housing the circuitry 400”, analogous to Palermo’s control unit 14] for an intra-vascular driller/catheter medical device for accurately controllably delivering electrical energy to a load [catheter assembly 108+ electrodes 112, analogous to Palermo’s flexible member 38] to treat luminal diseases ([0004, 0017, 0050], fig. 1, 4). Specifically, Herscher teaches an atherectomy system [fig. 1, “overall system or apparatus 100”] comprising a controller [enclosure 101, wherein “generator and control apparatus 101 may include a processor”] adapted to receive an indication [“impedance values measured at the power delivery target 404”] of an increase in torque experience at the atherectomy load/burr ([0092, 0094, 0113]);
wherein the controller [“enclosure 101” having circuitry 400 of figs. 4, 7, 9A] comprises: 
a reference block [sensor 410+ power set point 409, fig. 4] that is adapted to receive a speed signal [signal from ADC 408+ 406] and output a reference signal [“output signals from power output set point 409”] ([0057-0058]); 
a control block [“PID controller 411” of fig. 4 which is shown in greater details in fig. 7] that is adapted to receive the reference signal from the reference block and generate a resulting control effort signal [“output calculation of the PID control loop of 411…the "manipulated variable" or modulating voltage 414”] ([0056, 0063], fig. 4); and
 a drive circuit [target power output 404+ AMP blocks 403/ (901+902)] that is adapted to receive the control effort signal from the control block and regulate operation of the drive mechanism accordingly ([0056-0057, 0063, 0097]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Herscher and Palermo because they both related to a controlling output variables provided to a load of an intra-vascular driller/catheter medical device, and modify the control unit 14 of Palermo to utilize the PID based controller and a reference block/set point block as in Herscher. Doing so the electrical energy/power provided to the load of the control unit 14 can be accurately regulated at the desired range by using well-known, flexible, and reliable PID control scheme3 based on the real-time changes in the load/burr (Herscher, [0084]). 

Regarding claim 7, Palermo in view of Herscher teaches the atherectomy system of claim 6, wherein the control block comprises a Proportional controller [block 701]  (Herscher, [0063], fig. 7).

Regarding claim 8, Palermo in view of Herscher teaches the atherectomy system of claim 6, wherein the control block comprises a Proportional Integral Derivative (PID) controller (Herscher, [0063], fig. 7).

Regarding claim 9, Palermo in view of Herscher teaches the atherectomy system of claim 6, wherein the reference block is adapted to output [PHOSITA would understand that the signal after the summation point ∑, in fig. 7, is either zero, negative or positive depending on the value of the set point from block 410 and sensor 410] a reference signal that is either a nominal positive value, a small negative value or zero (Herscher, Fig. 4, [0051]).

Regarding claim 10, Palermo in view of Herscher teaches/suggests the atherectomy system of claim 6, wherein the reference block is adapted to default [“may be preferably achieved through power set point control 409… based on programmed operating parameters”] to the nominal positive value [“Watt range” for the given load] for the reference signal upon startup of the atherectomy system (Herscher, [0057, 0104]).

Regarding claim 11, Palermo in view of Herscher further teaches the atherectomy system of claim 6, wherein the reference block is adapted to add an offset value [well-known to add offset value while performing “method of calibration” and “using a variety of loads to calculate power circuit impedance” to improve accuracy and avoid unintended damage] to the reference signal in order to accurately hold speed of the drive mechanism during a no-load situation (Herscher, [0104, 0110, 0020]).

Regarding claim 12, the rejection of claim 6 is incorporated. Therefore, only in summary, Palermo teaches an atherectomy system [system 10 shown in fig. 1], comprising:
 a drive mechanism [motor housing 20] adapted to rotatably actuate an atherectomy burr [flexible member 38 or the tip 48 of the flexible member 38] (Figs. 1, 3-4); and
 a control system [control unit 14] adapted to regulate operation of the drive mechanism (fig. 1, 3, [0031, 0038]), 


wherein the control system is further adapted to provide a reduction [“direction of rotation of the drive shaft 18 will be automatically reversed”] in motor speed [speed of the motor 56 or means that rotates the flexible member 38] of the drive mechanism that is greater than what would otherwise normally occur in response to an increasing torque experienced at the atherectomy burr ([0035, 0041]).

Herscher is directed to a control system [e.g., “control enclosure 101 housing the circuitry 400”, analogous to Palermo’s control unit 14] for an intra-vascular driller/catheter medical device for accurately controllably delivering electrical energy to a load [catheter assembly 108+ electrodes 112, analogous to Palermo’s flexible member 38] to treat luminal diseases ([0004, 0050], fig. 1, 4). Specifically, Herscher teaches a control system adapted to regulate operation of the drive mechanism, 
the control system [“control enclosure 101 housing the circuitry 400”, wherein the figs. 4 and 7 show additional details of the circuitry 400 of the control enclosure] including:
 a reference block [block 410+ 409 of fig. 4] for determining a speed reference, the speed reference selectable between a nominal value, a negative value, and zero ([0050]); and
 a Proportional Integral Derivative (PID) controller [PID controller 411] operably coupled to the reference block for receiving the speed reference, the PID controller adapted to utilize [please see fig. 7] the speed reference, a Proportional (P) gain value, an Integral (I) gain value and a Derivative (D) gain value in determining an output signal for the drive mechanism ([0058], figs. 7, 9A),
 the PID controller further adapted to add an offset value [adding of an offset value as part of the calibration is well-known in the art] to the speed reference received from the reference block ([0082, 0110]).


Regarding claim 13, Palermo in view of Herscher further teaches the atherectomy system of claim 12, wherein the I gain value and the D gain value are set to zero or about zero (Fig. 7 & associated texts of Herscher, PHOISTA knows that I and D gain values should not be very large or should be about zero to avoid instability of the control system).

Regarding claim 14, Palermo in view of Herscher further teaches the atherectomy system of claim 12, wherein the P gain value is set to a low value (Fig. 7 & associated texts of Herscher, PHOISTA knows that appropriate P gain value should be selected, the selected value should not be very large or should set to about zero to avoid instability of the control system).

Regarding claim 15, Palermo in view of Herscher further teaches the atherectomy system of claim 12, wherein the drive mechanism comprises: 
a drive cable [a means that connects the housing 20 with the flexible member 38] coupled with the atherectomy burr (Fig. 1 of Palermo); and 
a drive motor [motor 56] adapted to rotate the drive cable (Fig. 3 of Palermo).

Regarding claim 16, Palermo in view of Herscher further teaches the atherectomy system of claim 12,
 in response to an increasing torque as a result of a stuck atherectomy burr (Palermo, [0041]): 
the PID controller is adapted to increase torque until a predetermined threshold is reached (when PID controller 411 of Herscher is utilized in Palermo’s system while implementing the control system to control the rotation speed of the flexible member 38, the combination will teach the PID controller is adapted to increase torque until a predetermined threshold is reached); 
the reference block is adapted to set the speed reference to the negative value in order to unwind energy stored in the drive mechanism (Palermo, [0041]).

Regarding claims 18- 19, Palermo in view of Herscher teaches inventions of these claims for the similar reasons as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
( feedback loop) in the control unit 40 and/or the handle 10 adjusts the motor current and/or voltage to keep the actual running speed 42 as close as possible to the selected speed 43” ([0003, 0058], fig. 1).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: cited by the Applicant during the IDS submission of 05/08/2019.
        
        2 “the constriction of the tip rotation can result in excessive torque being experienced by the drive shaft and motor” (emphasis added).
        3 Please note the attached NPL article titled “What is a PID controller: Working & Its Applications” that explicitly states in part: “[t]oday all PID controllers are processed by the microprocessors” “The history of the PID controller is, in the year 1911…”( pages1- 3) for the evidence.